On Motion of Mr. John Rutledge Solicitor for the Complainant and on reading the affidavit of John Pringle of the Service of the Subpena to appear and answer and also on reading the Certificate of the Register that John Swint and Philip Mensing two of the Defendants in the above Cause have not nor hath either of them as yet entered their Appearance in this office to the Bill *587filed in this Cause It is therefore ordred that an Attachment do forthwith issue against the said John Swint and Philip Mensing for not appearing and answering.
Wm Burrows Mag. in C.